Case 1:21-cr-00412-JSR Document 47 Filed 07/27/21 Page 1 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America +Prepesed] Protective Order

v. 21 Cr. 412 (JSR)

 

JEVAUN CHARLES, t
a/k/a “Bobby,” :
a/k/a “O’Melly,”

ALYSHA BELTRE,
a/k/a “Ally Racks,”

DEURI CARAMBOT,
a/k/a “Kenny,”

a/k/a “Ralphy,”
SHAKUR CULBERT,

a/k/a “Chase,”
ALVIN FERNANDEZ,

a/k/a “AJ.P,”
JASON GONZALEZ,

a/k/a “Why,”
MALCOLM RIVERA,

a/k/a “Boyy,”
MIKE SILVA,

a/k/a “Cuba,”
DANIEL SILVA,
MAXWELL SMITH,

a/k/a “Max,”

a/k/a “Max Payne,”
MARLON WATSON,
a/k/a “Menace,”

a/k/a “Tega,”

a/k/a “Black,”

a/k/a “King,” and

 

 

 

KEWAANNEE WILLIAMS,
a/k/a “Kay,”
a/k/a “Keys,”
Defendants.

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, and the defendants having requested discovery under Rule 16 of the Federal Rules of

Criminal Procedure, the Court hereby finds and orders as follows:

 
Case 1:21-cr-00412-JSR Document 47 Filed 07/27/21 Page 2 of 12

1. Sensitive Material. The Government will make disclosure to the defendants of
documents, objects, and information, including electronically stored information (“ESI”), pursuant
to Rule 16 of the Federal Rules of Criminal Procedure; Title 18, United States Code, Section 3500;
and the Government’s general obligation to produce exculpatory and impeachment material in
criminal cases, all of which will be referred to herein as “disclosure material.” Certain of the
Government’s disclosure material, referred to herein as “Sensitive Material,” includes information
that (i) affects the privacy and confidentiality of individuals and entities; (ii) impacts the safety of
individuals; (iii) would impede, if prematurely disclosed, the Government’s ongoing investigation
of uncharged individuals; (iv) would risk prejudicial pretrial publicity if publicly disseminated;
and (v) is not authorized to be disclosed to the public or disclosed beyond that which is necessary
for the defense of this criminal case. Disclosure material produced by the Government to the
defendants or their counsel that are marked as “Sensitive,” shall be deemed Sensitive Material.
NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

2. Disclosure material designated as Sensitive Material shall not be disclosed by the
defendants or their counsel, including any successor counsel (“the defense”), other than as set forth
herein, and shall be used by the defense solely for purposes of defending this case. The defense
shall not post any Sensitive Material on any Internet site or network site to which persons other
than the parties hereto have access, and shall not disclose any Sensitive Material to the media or
any third party except as set forth below.

3. Sensitive Material may be disclosed by the defense to:

 

 

 

 

 
Case 1:21-cr-00412-JSR Document 47 Filed 07/27/21 Page 3 of 12

(a) Personnel for whose conduct defense counsel is responsible, i.e., personnel
employed by or retained by counsel, as needed for purposes of defending this action;

(b) Prospective witnesses for purposes of defending this action;

(c) The defendants; and

(d) Such other persons as hereafter may be authorized by the Court.

4. The Government may authorize, in writing, disclosure of disclosure material beyond
that otherwise permitted by this Order without further Order of this Court.

5. The defense shall provide a copy of this Order to any individual or entity to whom the
defense discloses Sensitive Material in accordance with the provisions of this Order. All such
persons shall be subject to the terms of this Order. Defense counsel shall maintain a record of
what Sensitive Material has been disclosed to which such persons.

6. This Order does not prevent the disclosure of any disclosure material in any hearing or
trial held in this case, or to any judge or magistrate judge, for purposes of this case. All filings
should comply with the privacy protection provisions of Rule 49.1 of the Federal Rules of Criminal
Procedure.

7. Atany time, the defense may seek leave from the Government to alter the designations
for materials designated as Sensitive Material (“Requested Material”). The Government will
promptly review such Requested Material and (i) consent to the requested designation alteration
or sharing of the material; or (ii) provide the defense with an explanation as to why the Requested

Material cannot be designated or shared in the manner requested, so as to facilitate the Court’s

 

 

 
Case 1:21-cr-00412-JSR Document 47 Filed 07/27/21 Page 4 of 12

consideration of any disputes regarding the Requested Material. The Government’s designation of
material as Sensitive Material will be controlling absent contrary order of the Court.

8. The Government has advised that information that may be subject to disclosure in this
case may be contained within ESI that the Government has searched and seized pursuant to
warrants issued during the course of the investigation, including from cellphones, social media
accounts, and other online accounts. Some of this ESI was seized from the defendants. Upon the
consent of all counsel, the Government is authorized to disclose to counsel for the defendants, for
use solely as permitted herein, the entirety of such seized ES] as the Government believes may
contain disclosure material (the “seized ESI disclosure material”). The defendants, defense
counsel, and personnel for whose conduct counsel is responsible, i.e., personnel employed by or
retained by counsel, may review the seized ESI disclosure material to identify items pertinent to
the defense. They shall not further disseminate or disclose any portion of the seized ESI disclosure
material except as otherwise set forth under this Order.

9. Except for Sensitive Material that has been made part of the record of this case, the
defense shall return to the Government or securely destroy or delete all such material, including
the seized ESI disclosure material, within 30 days of the expiration of the period for direct appeal
from any verdict in this case; the period of direct appeal from any order dismissing any of the
charges in this case; or the granting of any motion made on behalf of the Government dismissing
any charges in this case, whichever date is later. If Sensitive Material is provided to any
prospective witness, counsel shall make reasonable efforts to seek the return or destruction of such

materials.

 

 

 

 

 

 

 

 
Case 1:21-cr-00412-JSR Document 47 Filed 07/27/21 Page 5 of 12

10. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to that defendant.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 
Case 1:21-cr-00412-JSR Document 47 Filed 07/27/21 Page 6 of 12

Retention of Jurisdiction

11. The provisions of this Order shall not terminate at the conclusion of this case and the

 

Court shall retain jurisdiction to enforce this Order following termination of the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney

by: __/s/ Date: _July 16, 2021
Micah Fergenson
Jacob Gutwillig
Matthew Hellman
Assistant United States Attorneys

Levee L/L Date:
Donna Newman, Esq.
Counsel for Jevaun Charles

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:
David Touger, Esq.
Counsel for Alysha Beltre

Date:
Margaret Shalley, Esq.
Counsel for Deuri Carambot

Date:
Patricia Pileggi, Esq.
Counsel for Shakur Culbert

Date:
Thomas Ambrosio, Esq.
Counsel for Jason Gonzalez.

Date:
Donald Yannella, Esq.
Counsel for Mike Silva

 

 
Case 1:21-cr-00412-JSR Document 47 Filed 07/27/21 Page 7 of 12

Retention of Jurisdiction

11. The provisions of this Order shall not terminate at the conclusion of this case and the

 

Court shall retain jurisdiction to enforce this Order following termination of the case.

 

 

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney

by: __/s/ Date: _ July 16, 2021
Micah Fergenson

Jacob Gutwillig
Matthew Hellman
Assistant United States Attorneys

 

Date:

 

 

Donna Newman, Esq.
Counsel for Jevaun Charles

: Date: July 19,2021

David Touger, Esq.
Counsel for Alysha Beltre

 

 

 

 

 

 

Date:
Margaret Shalley, Esq.
Counsel for Deuri Carambot

Date:
Patricia Pileggi, Esq.
Counsel for Shakur Culbert

Date:

 

 

Thomas Ambrosio, Esq.
Counsel for Jason Gonzalez

Donald Gannella Date: 7/19/2021

Donald Yannelfa, Esq.
Counsel for Mike Silva

 

 

 

 

 
Case 1:21-cr-00412-JSR Document 47 Filed 07/27/21 Page 8 of 12

Retention of Jurisdiction

11. The provisions of this Order shall not terminate at the conclusion of this case and the

Court shall retain jurisdiction to enforce this Order following termination of the case.

 

AGREED AND CONSENTED TO:

 

 

AUDREY STRAUSS
United States Attorney
by: /s/ Date: _ July 16, 2021

 

Micah Fergenson

Jacob Gutwillig

Matthew Hellman

Assistant United States Attorneys

 

Date:

 

 

Donna Newman, Esq.
Counsel for Jevaun Charles

Date:

 

 

David Touger, Esq.
Counsel for Alysha Beltre

Wargarst. Shabley Date; July 20, 2021
Margar#t Shalley, Esq. G
Counsel for Deuri Carambot

 

 

Date:

 

 

Patricia Pileggi, Esq.
Counsel for Shakur Culbert

Date:

 

 

Thomas Ambrosio, Esq.
Counsel for Jason Gonzalez

Donald Gannlle Date: 7/19/2021

Donald Yannelfa, Esq.
Counsel for Mike Silva

 

 

 

 

 

 
Case 1:21-cr-00412-JSR Document 47 Filed 07/27/21 Page 9 of 12

Retention of Jurisdiction

11. The provisions of this Order shall not terminate at the conclusion of this case and the

Court shall retain jurisdiction to enforce this Order following termination of the case.

 

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney

by: ___/s/ Date: July 16, 2021
Micah Fergenson
Jacob Gutwillig
Matthew Hellman
Assistant United States Attorneys

 

 

 

 

 

Date:
Donna Newman, Esq.
Counsel for Jevaun Charles

Date:
David Touger, Esq.
Counsel for Alysha Beltre

Date:

 

 

Margaret Shalley, Esq.
Counsel for Deuri Carambot

Paticcen 4. lagge Date: July 23, 2021

Patricia Pileggi, Esq.
Counsel for Shakur Culbert

 

 

 

Date:

 

 

Thomas Ambrosio, Esq.
Counsel for Jason Gonzalez

 

Date:

 

 

Donald Yannella, Esq.
Counsel for Mike Silva

 

 

 

 
Case 1:21-cr-00412-JSR Document 47 Filed 07/27/21 Page 10 of 12

Retention of Jurisdiction \

11. The provisions of this Order shall not terminate at the conclusion of this case and the

Court shall retain jurisdiction to enforce this Order following termination of the case.

AGREED AND CONSENTED TO:

 

AUDREY STRAUSS
United States Attorney

 

by: ___/s/ Date: July 16, 2021
Micah Fergenson
Jacob Gutwillig
Matthew Hellman
Assistant United States Attorneys

 

 

 

 

 

 

 

 

 

Date:
Donna Newman, Esq.
Counsel for Jevaun Charles

Date:
David Touger, Esq.
Counsel for Alysha Beltre

Date:
Margaret Shalley, Esq.
Counsel for Deuri Carambot

Date:
Patricia Pileggi, Esq.
Counsel for Shakur Culbert

Jhomas Gt mbrosio Date: 7/19/2021

 

 

 

Thomas Ambrosio, Esq.
Counsel for Jason Gonzalez

Donald Gannlla Date: 7/19/2021

Donald Yanneffa, Esq.
Counsel for Mike Silva

 

 

 

 
Case 1:21-cr-00412-JSR Document 47 Filed 07/27/21 Page 11 of 12

 

Date:

 

James Roth, Esq.
Coyysel for Daniel, Silva

yy, CLC Date: Hd.

Calvin Scholar,’Esq.
ounsel for Maxwell Smith

he Bz CLE Date: 7-20-21
obn Buza, Esq.
Counsel for Marlee Watsén

Befyamin Zerbta’ Esq.

Counsel for Kewaannee Williams

be ade Sbnwtea 7/21/2021

é Date:
Julie de Almeida, Esq.
Coordinating Discovery Attorney

 

Date: 4 - ZO: VU

 

 

 

SO ORDERED:

 

Dated: New York, New York
July, 2021

 

HONORABLE JED 8. RAKOFF
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 
Case 1:21-cr-00412-JSR Document 47 Filed 07/27/21 Page 12 of 12

Ket

 

“James Roth, Esq.
Counsel for Daniel Silva

Date: July 19, 2021

 

Date:

 

 

 

Calvin Scholar, Esq.
Counsel for Maxwell Smith

Date:

 

 

 

John Buza, Esq.
Counsel for Marlon Watson

Date:

 

 

Benjamin Zeman, Esq.
Counsel for Kewaannee Williams

Date:

 

 

Julie de Almeida, Esq.
Coordinating Discovery Attorney
SO ORDERED:

Dated: New York, New York
July 2G, 2021

 

HONORABLE JED S. RAKOFF
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 

 
